Citation Nr: 1827236	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than November 7, 2016 for service-connected acquired psychiatric disability, to include depressive disorder and somatic symptom disorder with anxiety symptoms.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January1992 to April 1995.  She also had service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
The issue was previously characterized as posttraumatic stress disorder (PTSD) and then as PTSD, major depressive disorder and somatic symptom disorder with anxiety symptoms.  In March 2018, the AOJ recharacterized the issue as major depressive disorder and somatic symptom disorder with anxiety symptoms because her current psychological symptoms did not reflect a current diagnosis of PTSD.  The Board has further recharacterized the issue as an acquired psychiatric disability, to include depressive disorder and somatic symptom disorder with anxiety symptoms.

The issue of entitlement to service connection for muscle pain secondary to thoracic back strain has been raised by the record in January 2018, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Depression and anxiety were first objectively shown by medical record dated in October 2011; the Veteran submitted a claim for PTSD which was received by VA on January 25, 2016.


CONCLUSION OF LAW

The criteria for an effective date of January 25, 2016, but no earlier, for the grant of service connection for an acquired psychiatric disability have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any procedural arguments regarding the notice or assistance provided for her claims.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks earlier effective dates for the grant of service connection for her psychiatric disability.  

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C. § 5110 (b)(1) (2012). 

The Veteran filed her claim on January 25, 2016 for posttraumatic stress disorder.  The record does not show a diagnosis of PTSD until November 7, 2016.  See November 2016 VA examination report.  Despite this, the Veteran had diagnoses for anxiety and depression as early as October 2011.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the Veteran's claim for PTSD may reasonably encompass claims for depression and anxiety.  

A September 2016 letter includes an opinion from the Veteran's private psychiatrist, Dr. C.H., noting that she had treated the Veteran since 2011 and that a sexual assault contributed to her anxiety and depression.  The record shows that the Veteran changed her reported of the date of the military sexual trauma from 1992 to 1994.  Despite this, the Veteran's military service spans the period from 1992 to 1995 and encompasses both dates of the sexual trauma.  The AOJ's grant of service connection for the Veteran's PTSD is based on a military sexual trauma and is based on markers noted in the record showing that the sexual trauma indeed occurred. 

Based on the evidence showing anxiety and depression diagnoses prior to the date of claim and an opinion linking her current anxiety and depression to the military sexual trauma, the Board finds that the entitlement arose for service connection for an acquired psychiatric disability prior to the date of claim, which was January 25, 2016.  As the effective date of the award of an original claim shall be date of the receipt of claim or the date entitlement arouse, whichever is the later, the effective date for the Veteran's psychiatric disability shall be January 25, 2016, the date of claim.  


ORDER

Entitlement to an effective date of January 25, 2016 for the grant of service connection for an acquired psychiatric disability, to include depressive disorder and somatic symptom disorder with anxiety symptoms is granted, subject to the regulations controlling the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


